Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


	Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted along with the mailing date of the application on March 30, 2020. Another IDS was submitted on May 06, 2021.  Both the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the methodclaims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.(US 2014/0063373 Al) (herein after Wu) in view of Kawanabe et al.(US 2012/0080605 A1)(herein after Kawanabe).

Regarding claim 1, Wu teaches a method of manufacturing a touch panel(a method for fabricating a touch panel, Para-6), comprising:
forming a first photosensitive conductive layer(first photosensitive conductive film 110, Para-42) over a substrate (substrate 101, fig.3, Para-42);
forming a second photosensitive conductive layer(second photosensitive conductive film 120, fig.6, Para-44) over the first photosensitive conductive layer(conductive film 110, first photoresist layer 113, first conductive layer 112, fig.6, Para-43), [wherein the photosensitivities of the first and second photosensitive conductive layers have opposite signs];
forming a preliminary conductive pattern by patterning the second photosensitive conductive layer and the first photosensitive conductive layer(figs.6&7, Para 44-45); and
forming i) a touch electrode(first conductive pattern 122P, second conductive pattern 122P, fig.8) in a touch area (transmissible region R1, figs.25&26) of the substrate(substrate 101) and ii) a connecting wire(first wires 811 or second wires 812, figs.25&26) outside of the touch area(peripheral area R2) and electrically connected to the touch electrode by removing at least a portion of the second photosensitive conductive layer(Para-59)(as seen from figs.25&26, second wires 812 is formed by removing partially second [axis] electrode 122T[122Y] and second photoresist layer 123) formed in the touch area through exposure and development of the preliminary conductive pattern(Para 59-60).

Nevertheless, Wu is not found to teach expressly the method of manufacturing touch panel, wherein the photosensitivities of the first and second photosensitive conductive layers have opposite signs.

However, Kawanabe teaches a detection apparatus and radiation detection system, wherein the photosensitivities of the first and second photosensitive [conductive] layers(third insulating layers 205a and 205b, fig.6, Para-44) have opposite signs (positive photosensitivity and negative photosensitivity)(the third conductive layers 206a and 206b are embedded in the third insulating layers 205a and 205b, respectively).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Wu with the teaching of Kawanabe to include the feature in order to improve dry etch resistance and exhibit better thermal stability in the peripheral area.
Regarding claim 5, Wu as modified by Kawanabe teaches the  method of claim 1, wherein the forming of the first photosensitive conductive layer is performed by removing a release paper(release film 11, fig.1, Wu) from the first photosensitive conductive layer(photosensitive conductive film 10) and then transferring the first photosensitive conductive layer onto the substrate(substrate 101, fig.10, Wu), and wherein the forming of the second photosensitive conductive layer is performed by removing a release paper from the second photosensitive conductive layer and then transferring the second photosensitive conductive layer onto the first photosensitive conductive layer(figs.6-8&10-14, and related text, Wu)(though it is not shown a release paper from second photosensitive conductive layer, it is obvious to one of ordinary skill in the art that same process would be used to form second photosensitive conductive layer by removing a release paper).

7.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.(US 2014/0063373 Al) in view of Kawanabe et al.(US 2012/0080605 A1) and further in view of Park et al.(US 2014/0028584 A1) (herein after Park).

Regarding claim 2, Wu as modified by Kawanabe is not found to teach expressly the method of claim 1, wherein each of the first and second photosensitive conductive layers is formed to include a photosensitive resin layer and a metal nanowire (Wu only teaches the conductive material as carbon nanotubes and nano silver yarn in Para-40 but did not elaborate the metal nano layer is buried in photosensitive resin layer) buried in the photosensitive resin layer.

However, Park teaches a flexible touch panel, wherein each of the first and second photosensitive conductive layers(222, 222’, fig.3C) is formed to include a photosensitive resin layer(224, 224’, fig.3C) and a metal nanowire(AgNW)  buried in the photosensitive resin layer(Para-53, 56). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Wu further with the teaching of Park to include the feature in order to provide a flexible touch screen panel in which metal wire sensing patterns are formed as a touch sensor on a first surface of a flexible thin film having improved flexibility, reduced thickness, and improved image visibility.

Regarding claim 3, Wu as modified by Kawanabe and Park teaches the method of claim 2, wherein the forming of the second photosensitive conductive layer(220a1’, fig.3C, Park) is performed such that a first conductive layer(224’) of the second photosensitive conductive layer(220a’) contacts a second conductive layer(224) of the first photosensitive conductive layer(220a, fig.3C, Park).

8.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.(US 2014/0063373 Al) (herein after Wu) in view of Park et al.(US 2014/0028584 A1) (herein after Park).

Regarding claim 6, Wu teaches a method of manufacturing a touch panel(a method for fabricating a touch panel, Para-6), the method comprising:

forming a conductive film(first conductive layer 112, first photosensitive layer 113) including a metal nanowire(carbon nano tube or nano silver yarn, Para-40) over a substrate(substrate 101, fig.6);

forming a photosensitive conductive layer(photosensitive conductive film 120, fig.6) over the conductive film(112P(112));

forming an upper preliminary conductive pattern by performing a first exposure and development(figs.7&8);

forming a lower preliminary conductive pattern(112T(112P) by etching the conductive layer by using the upper preliminary conductive pattern as a mask(figs.7&8)(as seen from figs.7&8, 122 and 123 work as mask partially for making lower conductive pattern 112C(112T)); and
forming i) a touch electrode(first conductive pattern 122P, second conductive pattern 122P, fig.8) in a touch area (transmissible region R1, figs.25&26) of the substrate(substrate 101) and ii) a connecting wire(first wires 811 or second wires 812, figs.25&26) outside of the touch area(peripheral area R2) and electrically connected to the touch electrode(112 and 122) by removing the upper preliminary conductive pattern formed in the touch area(Para-59)(as seen from figs.25&26, second wires 812 is formed by removing partially second [axis] electrode 122T[122Y] and second photoresist layer 123) through a second exposure and development(Para 59-60).

If it is considered that Wu fails to teach the aforementioned limitations above, especially the limitations, “forming a conductive film including a metal nanowire over a substrate”  in his/her disclosure, then it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to utilize the teaching of Park associated with Figs.3A-3C and related text in order to teach the claimed limitations. 

Park teaches a touch screen panel, wherein a metal nanowire(AgNW)  buried in the photosensitive resin layer(Para-53, 56) (third TFE layer 453)(Para-31). Such a combination is desirable in order to provide a flexible touch screen panel in which metal wire sensing patterns are formed as a touch sensor on a first surface of a flexible thin film having improved flexibility, reduced thickness, and improved image visibility.

Regarding claim 7, Wu as modified by Park teaches the method of claim 6, wherein the photosensitive conductive layer includes a photosensitive resin layer and a metal nanowire layer which is buried at an upper portion of the photosensitive resin layer(fig.3C, Para-53, 56, Park).

Claim 8 is rejected fork the same reason mentioned in the rejection of claim 5(Wu teaches the limitations, for mapping, see the rejection of claim 5 disclosed by Wu only), since both claims recite identical claim limitations except for minor change in wording.

Allowable Subject Matter

9.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4: None of the cited prior arts, on record, alone or in combination, provide a reasonable motivation to fairly teach or suggest the applicants’ claimed invention, “the method of claim 3, wherein the first conductive layer of the first photosensitive conductive layer has a greater density of metal nanowires than the second conductive layer of the second photosensitive conductive layer”.

Examiner Note

11.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692